Citation Nr: 0925808	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-16 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a lung condition 
due to asbestos exposure.

3.  Entitlement to service connection for colon cancer.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to October 
1954.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, which, in pertinent part denied 
entitlement to service connection for PTSD, a lung condition, 
and colon cancer.

A hearing was scheduled to take place at the Board in June 
2009.  In a May 2009 letter to the Board, the Veteran 
requested that the hearing be canceled.  The request for a 
Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) 
(2008).

In June 2009 the Veteran submitted a waiver of local 
jurisdiction in regard to evidence he submitted directly to 
the Board following the last adjudication of the claim by the 
RO.  The Board has accepted this additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran has current PTSD due to an in-service 
stressor that has been corroborated by credible evidence.

2.  A lung condition, manifested by diminished DLCO and X-
rays with ground glass appearance, was incurred as a result 
of asbestos exposure in active duty service.

3.  The Veteran's colon cancer is not etiologically related 
to active duty service.  



CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of active duty service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).

2.  A lung condition was incurred as a result of active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

3.  Colon cancer is not etiologically related to service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in May 2006, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claims for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the May 2006 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided proper VA examinations in June 2007, 
January 2008, and March 2008 for his service connection 
claims.

Records were requested from the Social Security 
Administration (SSA) and VA was informed by the SSA National 
Records Center in September 2008 that the Veteran's records 
had been destroyed.  The RO then completed a Formal Finding 
of the Unavailability of Records determining that the records 
were unavailable, after which the Veteran was informed and 
asked to submit any such records in his possession.  The 
Veteran submitted a statement in September 2008 stating that 
he had never received SSA benefits for any of the 
disabilities in the claims for service connection now before 
the Board.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.)(1994)(DSM IV); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptoms and an in-service stressor.  If the evidence 
established that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the Veteran was a prisoner-of-war 
under the provisions of § 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  This rule was 
subsequently codified at 38 C.F.R. § 3.304(f).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as bilateral 
tinnitus, are presumed to have been incurred in service if 
such manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD

The Veteran contends that he incurred PTSD as a result of 
active service in the Navy.  Specifically, the Veteran 
alleges that he incurred PTSD as the result of seeing a 
fellow crew member commit suicide while in solitary 
confinement, racial discrimination he experienced while 
aboard the USS Salem, and his experience seeing the dead and 
injured on a search and rescue mission after an August 1953 
earthquake in Greece.  

Service connection for PTSD first requires medical evidence 
diagnosing the disorder.  The Veteran's service treatment 
records are negative for any treatment for PTSD symptoms.  He 
first received psychological treatment for a brief period in 
September 1986.  VA medical center (VAMC) notes stated that 
the Veteran sought treatment on the insistence of his wife 
after the Veteran physically hit his work supervisor and was 
fired from his job.  The Veteran's wife believed he was 
suicidal and the Veteran reported angry outbursts, 
irritability, and frustration.  The VAMC doctor noted the 
Veteran's depressed mood, paranoia, and apparent obsession 
with the concept of revenge for perceived wrongs connected to 
his being fired from that job.  No other treatment notes are 
of record until 2006.  

VAMC notes demonstrate that the Veteran participated in a 
PTSD therapy program from July 2006 until June 2008.  

In August 2007, the acting director of the PTSD program wrote 
that the Veteran met the DSM-IV clinical criteria for PTSD 
and that meeting those criteria was a prerequisite for 
participation in the program.  He stated that the Veteran 
reported recurrent and vivid nightmares, frequent intrusive 
thoughts, increased irritability and frustration, anger 
outbursts, hyperarousal, depressed mood, anhedonia, and 
avoidance behavior related to the previously described in-
service stressors consisting of racial discrimination, 
witnessing hangings or attempted hangings while in the brig, 
and being involved in the recovery of bodies following a 
Greek earthquake.    

The Veteran received a VA authorized psychological 
examination in January 2008.  While it was noted that the 
Veteran was exposed to two traumatic events, specifically, 
witnessing two suicide attempts and helping to clean up the 
aftermath of an earthquake, it was the examiner's opinion 
that these events did not qualify as stressors under the DSM-
IV guidelines and therefore could not have resulted in PTSD.  
Instead, the examiner diagnosed the Veteran with chronic, 
moderate adjustment disorder with mixed disturbance of 
emotions and conduct.  The examiner stated that the diagnosis 
was the direct result of the history of racial discrimination 
experienced by the Veteran while in the Navy, which the 
examiner found to be credible.  

The record reflects that the January 2008 examiner was 
convicted of one count of mail fraud, a felony, in December 
1993.  Under the terms of a plea agreement, the examiner 
pleaded guilty to one count of a criminal information which 
alleged that he unethically prepared and unlawfully submitted 
false and fraudulent claims to third party payors for 
reimbursement of patient services.  As a result of this 
conviction, the examiner's medical license was suspended from 
January 1994 to February 1995.  

The Veteran submitted a statement requesting a second VA 
examination due to the fact that the examiner had been 
convicted of a felony.  In March 2008 the Veteran received a 
second VA psychological examination.  The VA examiner noted 
the same symptoms that were reported in 2007, including 
intrusive thoughts, increased irritability and frustration, 
hyperarousal, and avoidance behavior related to his described 
in-service stressors.  The VA examiner diagnosed PTSD under 
the DSM-IV criteria.  

The March 2008 examination is at least as probative as the 
January 2008 examination, and may be even more probative 
given the fact that the January 2008 examiner's credibility 
is called into question by his felony conviction.  The March 
2008 examiner, in agreement with VA treatment providers, 
found that the Veteran met the criteria for a diagnosis of 
PTSD on the basis of in-service stressors.  Therefore, the 
evidence is at least in equipoise as to whether the Veteran 
meets the criteria for a diagnosis of PTSD.  Resolving 
reasonable doubt in his favor, the record supports a finding 
that the Veteran has a current diagnosis of PTSD.  38 
U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).

Service connection for PTSD also requires credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 4.125(a).  Administrative notes in the Veteran's 
service records shows that the Veteran participated in the 
relief and recovery of victims of a Greek earthquake disaster 
in August 1953.  In a September 2008 PTSD stressor decision 
memorandum, the RO outlined the evidence showing the 
Veteran's involvement with the earthquake relief and conceded 
the occurrence of the stressor.  While there is not credible 
supporting evidence of the discrimination or the suicide 
alleged by the Veteran, there is credible supporting evidence 
that at least one of the claimed in-service stressors 
occurred.  Therefore, the second required element for 
entitlement to service connection for PTSD is satisfied.  

Finally, service connection for PTSD requires a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  In both the August 2007 letter from 
the director of the VA PTSD therapy program and the March 
2008 VA psychological examination, the Veteran's involvement 
in disaster relief for the Greek earthquake was sited as a 
stressor.  

While the March 2008 VA examiner stated that the Veteran's 
description of racial discrimination met the DSM-IV criteria 
as a stressor, the examiner also specifically pointed out 
that the Veteran was exposed to human remains in states of 
decomposition during his participation in the earthquake 
relief.  Furthermore, the Veteran has consistently stated 
that his symptoms began at least in part due to that event 
and has consistently reported that his nightmares and 
intrusive thoughts involve the confirmed stressor.

As the record contains both lay and medical evidence linking 
the Veteran's current PTSD to his active service, the Board 
finds that the preponderance of evidence is in favor of the 
claim, and it is therefore, granted.  38 U.S.C.A. § 5107(b).

COPD and Pulmonary Fibrosis

The Veteran contends that he incurred a lung condition as the 
result of asbestos exposure during active duty service in the 
Navy.  

In a July 2005 letter, the Veteran's treating private doctor 
stated that his examination of the Veteran in April 2004 
revealed coarse inspiratory crackles involving the mid and 
lower lung zones bilaterally.  He stated that the physical 
findings, pulmonary function abnormalities, and X-ray 
findings showed bilateral lower zone fibrosis as well as an 
interlobar fissure and asbestos-related plaque on the 
Veteran's lungs.  

In June 2007 the Veteran received a VA intestinal and 
respiratory examination to determine whether he had a current 
disability which was incurred in service.  The VA examiner 
stated that the Veteran had previously been diagnosed with 
interstitial pulmonary fibrosis and that he had bilateral 
lobe lung fibrosis as well as thickening of the anterior 
lobar fissure and asbestos-related plaque.  The examiner 
noted PFTs which were done in April 2004 and then described a 
PFT which had just been completed and was consistent with 
obstructive lung disease.  The examiner also stated that 
previous X-rays showed fibrosis and a recent computed axial 
tomography (CT) scan showed areas of ground glass with mild 
emphysematous changes.  The examiner diagnosed chronic 
obstructive pulmonary disease (COPD) and pulmonary fibrosis.  

In July 2007 the Veteran completed a pulmonary function test 
(PFT) at the VAMC.  A VA PFT technician found that the 
spirometry and lung volumes revealed moderate airflow 
obstruction with reduced vital capacity due to severe air 
trapping which was not improved after additional 
bronchodilator therapy.  The VA PFT technician concluded that 
the PFT findings were consistent with obstructive lung 
disease.  

Based on the evidence of record, the Veteran has shown 
current diagnoses of COPD and pulmonary fibrosis.  Thus, the 
first requirement for service connection-a current 
disability-has been established. 

The second requirement for service connection in this claim 
is evidence of an in-service injury.  Service records show 
that the Veteran served aboard the USS Salem from August 1951 
until October 1954.  The Veteran contends that he was exposed 
to tubes that were covered with asbestos and that he was in 
close proximity to where people were doing welding on the USS 
Salem.  These records satisfy the requirement that there be 
an in-service injury insofar as they indicate that the 
Veteran was likely exposed to asbestos. 

Finally, there must be a link between the Veteran's current 
COPD and pulmonary fibrosis and his exposure to asbestos 
during active duty service.  As noted above, a private doctor 
found asbestos-related plaque in the Veteran's X-rays in 
2005.  

Furthermore, the June 2007 examiner stated that the Veteran's 
prior PFTs were consistent with the diagnosis of asbestosis.  
The VA examiner stated that while it was not possible to 
state exactly how much asbestos the Veteran was exposed to or 
whether the exposure resulted in the Veteran's current lung 
condition, his X-rays demonstrated a ground glass appearance 
and his PFTs showed decreased single-breath lung capacity 
which were compatible with asbestos exposure.  Finally, the 
Veteran reported to the June 2007 examiner that he was a 
hospital attendant and had worked in several other jobs that 
did not expose him to asbestos.  

Given that the only reported source of asbestos exposure was 
from the Veteran's time on active duty, and clinical findings 
of asbestos related lung disease, the evidence of record is 
in equipoise as to whether the Veteran's current pulmonary 
disease is related to active duty service.  Therefore, 
resolving reasonable doubt in his favor, the Board finds that 
the criteria for service connection are met.  38 U.S.C.A. § 
5107(b).

Colon Cancer

The record establishes that the Veteran was diagnosed as 
having colon cancer in December 1992 after a colonoscopy 
revealed well differentiated adenocarcinomas and the cancer 
polyps were immediately removed.  The record shows no 
findings of colon cancer or its residuals since the filing of 
the current claim in April 2006.  On VA examination in July 
2007, a colonoscopy was normal, and no other abnormal 
findings were reported.  The Veteran has not reported any 
current symptoms.  Therefore, the first criteria for service 
connection-a current disability-is not satisfied.  See 
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998) (holding that 
to satisfy the requirement for a current disability, there 
must be evidence of the claimed condition at the time of the 
current claim as opposed to some time in the distant past).  

Assuming arguendo that a current disability could be found, 
there is no competent evidence of a nexus between the 
Veteran's colon cancer and his active duty service.  The 
medical records, including those showing treatment for colon 
cancer, are negative for any discussion or opinion as to a 
connection between the Veteran's cancer and his exposure to 
asbestos during active service.  

The June 2007 VA examiner stated that upon review of the case 
file and medical literature, there was no connection found 
between asbestos exposure and colon cancer.  In fact, the 
only risk factor the examiner could identify was the 
Veteran's history of cigarette smoking.  The examiner 
concluded that the Veteran's colon cancer was not 
etiologically related to his active duty service.  

The only evidence of record pertaining to a link between the 
Veteran's colon cancer and in-service asbestos exposure is 
the Veteran's submission of this service connection claim and 
a statement, provided in a November 2008 VA Form 646, in 
which the Veteran contends that his colon cancer was the 
result of his overall asbestos exposure.  However, as lay 
person, he is not competent to provide an opinion concerning 
medical causation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Veteran would be competent to report a 
continuity of symptomatology, but he has not done so.  His 
colon cancer was diagnosed over 38 years after his discharge 
from active duty service and his claim for service connection 
was initiated over 14 years after that diagnosis and 
treatment. 

Because there is no evidence of colon cancer in service or 
within a year of the end of the period of active duty 
service, service connection cannot be presumed.  38 U.S.C.A. 
§ 1112 (West 2002 & Supp. 2009); 38 C.F.R. § 3.307, 3.309.

Therefore, the preponderance of the evidence is against a 
finding that the Veteran's colon cancer is connected to his 
active duty service and the appeal is denied.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for a lung condition is 
granted.

Entitlement to service connection for colon cancer is denied.  





______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


